The parties in this opinion will be referred to as they appeared in the lower court as State and defendant.
An information was filed in the Circuit Court of Sarasota County, Florida, on May 2, 1936, charging the defendant with breaking and entering with intent to commit a misdemeanor, and upon arraignment entered a plea of not guilty. He was placed upon trial and was by a jury found guilty and was by the lower court sentenced to serve a period of twelve months in the common jail of Sarasota County, Florida. The record fails to show the filing of a motion for a new trial and an order of the court thereon.
Defendant was adjudged insolvent, a supersedeas order and bond were entered and given and the cause is here by review on writ of error. We have examined the record with the assignments of error before us, as well as brief of counsel for defendant, and no error having been made to appear the judgment appealed from is hereby affirmed.
WHITFIELD, P.J., and BROWN, J., concur.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.